         Case 7:20-cv-06464-VB Document 19 Filed 11/11/20 Page 1 of 10




                                                               UNITED STATES DISTRICT COURT
                                                              SOUTHERN DISTRICT OF NEW YORK
JASON MALTZ, JEFFREY MALTZ, and
MICHELE MALTZ-MATYSCHSYK,                                  CIVIL ACTION NO. 7:20-cv-06464-VLB-JCM

                                             Plaintiffs,
                          vs.
                                                              STIPULATED PROTECTIVE ORDER
PRUCO LIFE INSURANCE COMPANY,

                                            Defendant.


         The Parties hereby STIPULATE, and the Court, for good cause shown, HEREBY ORDERS,
ADJUDGES AND DECREES that the following Protective Order is issued to govern certain disclosures in
this case:

   1. Purpose.
           a. The Parties recognize that preparation for the prosecution and defense of this litigation
              may require the discovery of certain information and documents that a Party or nonparty
              reasonably believes are subject to confidentiality limitations on disclosure under
              applicable laws, regulations and privacy rights. Disclosure of such information without
              reasonable restriction on its use may cause harm, damage, loss, embarrassment or
              disadvantage to the Producing Party or a nonparty. Accordingly, and pursuant to Federal
              Rule of Civil Procedure (“FRCP”) 26(c) and other applicable laws and rules, the Parties
              sought, and the Court entered this Order to facilitate the orderly and efficient discovery of
              relevant information while adequately protecting material believed to be confidential and
              ensuring that protection is afforded only to material so entitled.

           b. This Order is entered based on the representations and agreements of the Parties.
              Designating a document or information as Confidential Material does not mean that the
              document or information has any status or protection by statute or otherwise except to the
              extent and for the purposes of this Order. Nothing herein shall be construed or presented
              as a judicial determination that any document or material designated as Confidential
              Material is entitled to protection under FRCP 26(c) or otherwise until such time as the
              Court may rule on a specific document or issue.

   2. Definitions.

           a. “Confidential Material” means any document, testimony or information that a Designating
              Party reasonably believes to be entitled to confidential treatment under FRCP 26(c)(1)(G)
              and that the Party designates as such in accordance with the provisions of this Order.
              Confidential Materials include, but are not limited to, trade secrets, proprietary business
              information, competitively sensitive information or other information the disclosure of
              which would, in the good faith judgment of the Designating Party or, as appropriate, non-
              party designating the material as confidential, be detrimental to the conduct of that
              Designating Party's or non-party's business or the business of any of that Designating
              Party's or non-party's customers or clients.



                                               1
      Case 7:20-cv-06464-VB Document 19 Filed 11/11/20 Page 2 of 10




       b. Consistent with Local Civil Rule 26.3(c)(2) “document” or “documents” is defined to be
          synonymous in meaning and equal in scope to the usage of the term “documents or
          electronically stored information” in Fed. R. Civ. P. 34(a)(1)(A). A draft or non-identical
          copy is a separate document within the meaning of this term.

       c. “Testimony” means all depositions, declarations, affidavits or other pre-trial testimony
          taken or used in this litigation.

       d. “Information” means the content of documents or testimony, as well as any matter derived
          therefrom or based thereon.

       e. “Copies” includes electronic images, duplicates, extracts, summaries, compilations or
          descriptions.

       f.   “Designating Party” or “Producing Party” means the Party or nonparty that produces
            and/or designates documents, testimony or information subject to this Order.

       g. “Receiving Party” means the party that receives documents, testimony or information
          subject to this Order.

       h. The term “disclose” and iterations thereof mean to produce, reveal, divulge, give or make
          available documents, testimony or information.

3. Scope.

       a. This Order shall govern all Confidential Material and all copies thereof, whether revealed
          in a document, testimony or other information.

       b. This Order is subject to the rules of this Court and the Local Rules of the United States
          District Court for the Southern District of New York (“Local Rules”) and the FRCP.

       c. This Order shall take effect when entered and shall be binding upon all Parties and their
          counsel in this litigation; upon the Parties’ employees, representatives, directors, officers,
          corporate parents, subsidiaries, affiliates and successors; upon all signatories to
          Attachment A and (as applicable) their employees, representatives, directors, officers,
          corporate parents, subsidiaries, affiliates and successors; and upon all others made subject
          to this Order by its terms.

       d. If additional parties other than parents, subsidiaries or affiliates of current Parties are
          added to this litigation, their ability to receive Confidential Material will be subject to their
          being bound, by agreement or Court Order, to this Order.

       e. Subject to the consent of the undersigned counsel, nonparties who so elect may avail
          themselves of, and agree to be bound by, the terms and conditions of this Order and
          thereby become a Producing Party for purposes of this Order.

       f.   The entry of this Order does not preclude any Party from seeking further order from this
            Court, including modification of this Order, or from objecting to discovery that the Party
            believes to be improper.

4. Designations of Confidential Material.
                                             2
      Case 7:20-cv-06464-VB Document 19 Filed 11/11/20 Page 3 of 10




       a. Procedure for Documents. A Designating Party may designate a document as Confidential
          Material by placing or affixing the words “CONFIDENTIAL - SUBJECT TO
          PROTECTIVE ORDER” on the document and on all copies. Such markings shall be
          placed in a manner that will not interfere with the legibility of the document. Any copies
          made of Confidential Material shall also be appropriately marked.

       b. Nonparty Productions. With respect to documents or information produced by a nonparty,
          either the nonparty or a Party may designate the documents or information as Confidential
          Material pursuant to this Order. The designation by a Party of documents or information
          produced by a nonparty as Confidential Material shall be governed by paragraph 15 of this
          Order.

       c. Certification by Counsel or Party. A Party’s designation of Confidential Material is made
          pursuant to Rule 26(g), and each Party and its counsel submits to the jurisdiction and
          authority of this Court concerning such designations and the enforcement of this Order.

5. Depositions.

       a. All depositions shall presumptively be treated as Confidential Material and subject to this
          Order during the deposition and for a period of fifteen (15) days after a transcript of said
          deposition is received by counsel for each of the Parties. At or before the end of such
          fifteen (15) day period, the deposition shall be classified appropriately. :

       b. When a Party designates testimony as Confidential Material during the deposition, the
          Designating Party may exclude from the deposition all persons who are not Qualified
          Persons under this Order.

       c. During depositions, Confidential Material may be used or marked as exhibits but shall
          remain subject to this Order and may not be shown to the witness unless such witness is a
          Qualified Person.

6. Protection of Confidential Material.

       a. Except as specifically provided in this Order, the Receiving Party and its counsel shall
          keep all Confidential Material disclosed to them within their exclusive possession and
          control, shall make reasonable efforts to maintain the confidentiality of such Confidential
          Material, and shall not permit unauthorized disclosure of Confidential Material.

       b. Except as specifically provided in this Order, Confidential Material shall not be used or
          disclosed by the Parties, counsel for the Parties or any Qualified Persons for any purpose
          whatsoever other than as required for the preparation of any trial (or appeal thereof) in this
          litigation.

       c. Access to and disclosure of Confidential Material shall be limited to those persons
          designated as Qualified Persons. Any Qualified Person to whom Confidential Material is
          disclosed shall not disclose by any means any Confidential Material other than as
          permitted by this Order.

       d. In the event that Confidential Material is disclosed to any person other than in the manner
          authorized by this Order, the Party or nonparty responsible for the disclosure or loss of
          confidentiality shall immediately inform the Producing Party of all pertinent facts relating
                                           3
      Case 7:20-cv-06464-VB Document 19 Filed 11/11/20 Page 4 of 10




             to the disclosure or loss of confidentiality. The Party or nonparty responsible for the
             disclosure or loss of confidentiality shall also make reasonable efforts to prevent further
             disclosure of Confidential Material.

7. Qualified Persons with Respect to Confidential Material. The Parties and counsel for the
   Parties shall not disclose or permit the disclosure of any Confidential Material to any person or
   entity except the following Qualified Persons:

        a. Personnel of the Parties actually engaged in assisting in the preparation of this action for
           trial or other proceeding herein and who have been advised of their obligations hereunder.

        b. Counsel for the Parties to this action and their associated attorneys, paralegals and other
           professional and non-professional personnel (including support staff and outside copying
           services) who are directly assisting such counsel in the preparation of this action for trial or
           other proceeding herein, are under the supervision or control of such counsel, and who
           have been advised by such counsel of their obligations hereunder..

        c. Expert witnesses or consultants retained by the Parties or their counsel to furnish technical
           or expert services in connection with this action or to give testimony with respect to the
           subject matter of this action at the trial of this action or other proceeding herein; provided,
           however, that (i) such Confidential Material is not disclosed prior to completion by the
           expert witness or consultant of the certification contained in Attachment A; and (ii)
           disclosure shall not be made to any expert or consultant who, as described in paragraph 8,
           is employed by or a consultant to a Competitor.

        d. The Court and its personnel.

        e. An officer before whom a deposition is taken, including stenographic reporters and any
           necessary secretarial, clerical or other personnel of such officer.

        f.   A witness identified in the Confidential Material as an author, source or recipient of the
             Confidential Material or who already has a copy of the Confidential Material obtained
             without violation of this Protective Order.

        g. Other persons only by written consent of the Producing Party or upon order of the Court
           and provided that such person has completed the certification contained in Attachment A
           and has satisfied such additional conditions as may be agreed upon or ordered.

8. Non-Disclosure to Competitors. Notwithstanding the foregoing, without express written consent
   or Court Order, in no event shall any disclosure of a Defendant’s Confidential Material be made to
   any known Competitor or to any person who, upon reasonable inquiry, could be determined to be a
   current officer, director, employee of or consultant for a Competitor irrespective of whether such
   person is retained as an expert in this litigation. A “Competitor,” in the context of this litigation,
   shall mean any company involved in the provision of insurance, annuities or retirement products,
   investment management, and sale or distribution of financial products and services to both retail
   and institutional customers or current officer, director, employee or consultant of such entity.

9. Challenges by a Party to Designation of Confidential Material. The Receiving Party may, at
   any time, notify the Producing Party that the Receiving Party does not concur in the designation of
   a document or other material as Confidential Material. If the Producing Party does not agree to
   declassify such document or material within thirty (30) days of the written request, the parties shall
   meet and confer in good faith to attempt to resolve the dispute. If after meeting and conferring in
                                             4
      Case 7:20-cv-06464-VB Document 19 Filed 11/11/20 Page 5 of 10




    good faith the parties are unable to resolve the dispute, the Receiving Party may move before the
    Court for an order declassifying those documents or materials. If no such motion is filed, such
    documents or materials shall continue to be treated as Confidential Material. If such motion is
    filed, the documents or other materials shall be deemed Confidential Material unless and until the
    Court rules otherwise. Notwithstanding anything herein to the contrary, the Producing Party bears
    the burden of establishing the propriety of its designation of documents or information as
    Confidential Material.

10. Action by the Court. Applications to the Court for an order relating to documents or information
    designated as Confidential Material or to materials over which a privilege has been claimed shall
    be by motion. Nothing in this Order or any action or agreement of a Party under this Order shall
    limit the Court’s authority to make orders concerning the disclosure of documents or information
    produced in discovery or at trial.

11. Filing of Under Seal. This Order does not, standing alone, authorize the filing of any document
    or information under seal. Any party wishing to file a document or information under seal must
    comply with Judge Briccetti’s Individual Practices.

12. Use of Confidential Material in Court Prior to Trial. The Parties will use the following
    procedure, absent further Court Order, for disclosing Confidential Material to the Court prior to
    trial.

        a. Confidential Material is not to be filed with the Court except when required in connection
           with motions or other matters pending before the Court.

        b. Confidential Material may be referenced in written discovery requests and responses, and
           in motions, briefs or other court filings, as necessary in connection with a permitted
           purpose, provided that the Party filing any motion, brief or other paper with the Court shall
           redact or otherwise exclude from the filing any non-essential Confidential Material. The
           Party filing any motion, brief or other paper referring to or containing Confidential
           Material that has not been redacted shall move to file such motion, brief or other paper
           under seal, pursuant to Judge Briccetti’s Individual Practices.

        c. To the extent nonparty Confidential Material is used, the Parties must notify the Producing
           Party of such use.

13. Use of Confidential Material at Trial or Evidentiary Hearing. Nothing in this Order shall be
    construed to affect the use of any document, testimony or information at any trial or evidentiary
    hearing. A Party who intends to present or who anticipates that another Party may present
    Confidential Material at an evidentiary hearing or trial shall bring that issue to the Court’s and
    Parties’ attention by motion or in a pretrial memorandum without disclosing the substance of the
    Confidential Material. The Parties shall meet and confer regarding the procedures for use of such
    Confidential Material at trial or any evidentiary hearing and, if necessary, shall move the Court for
    entry of an appropriate order. The Court may make such orders as are necessary to govern the use
    of such Confidential Material at trial(s) or evidentiary hearing(s).

14. Confidential Material Requested, Subpoenaed or Ordered by Other Entities or Persons.

        a. If a Receiving Party is called upon to produce Confidential Material in order to comply
           with a court order, subpoena, or other direction by a court, administrative agency, or
           legislative body, the Receiving Party from which the Confidential Material is sought shall
           (a) give written notice by overnight mail and either email or facsimile to the counsel for
                                             5
      Case 7:20-cv-06464-VB Document 19 Filed 11/11/20 Page 6 of 10




           the Designating Party within five (5) business days of receipt of such order, subpoena, or
           direction, and (b) give the Designating Party five (5) business days to object to the
           production of such Confidential Material, if the Designating Party so desires.
           Notwithstanding the foregoing, nothing in this paragraph shall be construed as requiring
           any party to this Order to subject itself to any penalties for noncompliance with any court
           order, subpoena, or other direction by a court, administrative agency, or legislative body.

       b. The obligations set forth in this paragraph remain in effect for as long as any Party or
          person has Confidential Material (as designated by another Party or nonparty) in its
          possession, custody or control.

15. Designation of Documents Produced By Nonparties.

       a. Upon production of any materials by any nonparty in this litigation, the Receiving Party
          shall promptly provide a copy of the materials to each other Party and, absent agreement to
          the contrary, shall allow each Party 30 days after the Party’s receipt of the materials to
          make appropriate designations under this Order before disclosing the materials to anyone
          other than counsel. Until the expiration of 30 days, such documents or information
          disclosed by any such nonparty shall be treated as Confidential Material under this Order.

       b. Any Party may, either within this 30-day period or thereafter as appropriate, designate as
          Confidential Material any document or information that is disclosed by any nonparty,
          provided that such document or information contains the Confidential Material of the
          Designating Party. Following any such designation, the Designating Party shall be treated
          as having produced the designated documents or information for purposes of all
          protections and limitations on use under this Order.

16. Obligations upon Conclusion of Litigation.

       a. Order Continues in Force. After the termination of this litigation by entry of a final
          judgment or order of dismissal, this Order shall remain in force unless otherwise agreed
          upon or ordered. This Order is, and shall be deemed to be, an enforceable agreement
          between the Parties, their agents and their attorneys. The Parties agree that the terms of
          this Order shall be interpreted and enforced by this Court.

       b. Disposition of Confidential Material.

               i. Upon the request of the Producing Party after the final conclusion of this litigation
                  (including without limitation any appeals and after the time for filing all appellate
                  proceedings has passed), the Receiving Party shall make a reasonable effort to
                  return all Confidential Material to the Producing Party, destroy it or otherwise
                  comply with an applicable order of the Court, subject to the exception described
                  herein.

               ii. The return or destruction of Confidential Material under this paragraph shall
                   include, without limitation, all copies thereof.

              iii. Within 60 days of receipt of a written request for certification, the Parties shall
                   certify that all Confidential Material required to be returned or destroyed has been
                   so returned or destroyed.

              iv. As an exception to the above requirements, and unless otherwise ordered by the
                                           6
      Case 7:20-cv-06464-VB Document 19 Filed 11/11/20 Page 7 of 10




                   Court, counsel may retain: (1) copies of pleadings or other papers that have been
                   filed with the Court and that are Confidential Material or that reflect, reference or
                   contain Confidential Material; (2) documents bearing the notations, summations,
                   or other mental impressions (i.e., attorney work product); (3) official transcripts
                   and exhibits thereto; and (4) materials required to be retained by other laws, rules
                   or regulations, including those of the New York State Bar Association and New
                   York Court of Appeals. Any retained Confidential Material shall continue to be
                   protected under this Order. An attorney may use his or her own work product in
                   subsequent litigation, provided that its use does not disclose or use Confidential
                   Material or otherwise violate this Order.

17. Order Subject to Modification. This Order shall be subject to modification by the Court on its
    own initiative or on motion of a Party or any other person with standing concerning the subject
    matter.

18. No Waiver of Privilege or Protection.

       a. In discovery in this lawsuit, the Parties have agreed that they do not intend to disclose
          information subject to a claim of attorney-client privilege or attorney work product
          protection.

       b. Whether inadvertent or otherwise, the disclosure of any information or document that is
          subject to a claim of attorney-client privilege or work product protection (“Privileged or
          Protected Information or Documents”) will not be deemed to waive a Party’s claim to its
          privileged or protected nature – either as to specific information or documents or as to the
          same or related subject matter – in this litigation or in any other federal court, state court
          or arbitration proceeding. Additionally, the disclosure of Privileged or Protected
          Information or Documents will not estop a Party or the privilege holder from designating
          the information or document at a later date as attorney-client privileged, subject to the
          work product doctrine or subject to this Order.

       c. If a Receiving Party believes or reasonably should believe that it has received another
          Party’s Privileged or Protected Information or Documents, the Receiving Party shall
          immediately notify the Producing Party, identifying by Bates number the specific
          information or documents believed to be Privileged or Protected Information or
          Documents.

       d. Any party receiving Privileged or Protected Information or Documents shall return or
          destroy them upon request from the Producing Party. Upon receiving such a request as to
          specific Privileged or Protected Information or Documents, the Receiving Party shall
          return to the Producing Party or destroy the Privileged or Protected Information or
          Documents within 5 business days, regardless of whether the Receiving Party agrees with
          the claim. After receiving such a request for return or destruction of Privileged or
          Protected Information or Documents, the Receiving Party shall not copy, distribute or
          otherwise use in any manner the Privileged or Protected Information or Documents.
          Further, the Receiving Party shall instruct all persons to whom the Receiving Party has
          disclosed the Privileged or Protected Information or Documents that the Privileged or
          Protected Information or Documents are subject to this Order and must be returned or
          destroyed.

       e. Should any motion be filed concerning the Privileged or Protected Information or
          Documents, the moving party shall not assert in support of such motion the fact or
                                            7
      Case 7:20-cv-06464-VB Document 19 Filed 11/11/20 Page 8 of 10




            circumstances of the disclosure, whether inadvertent or otherwise.

       f.   Paragraph 18 and its subparts shall be interpreted to provide the maximum protection
            allowed by Federal Rule of Evidence 502 and shall be enforceable and grant full faith and
            credit in all other state and federal proceedings by 28 U.S. Code § 1738. In the event of
            any subsequent conflict of law, the law that is most protective of privilege and work
            product shall apply.

19. No Waiver of Confidentiality.

       a. Disclosure of any document, testimony or information without the required confidentiality
          designation, whether inadvertent or otherwise, that the Producing Party intended to
          designate as Confidential Material shall not be deemed a waiver in whole or in part of the
          Producing Party’s claim of confidentiality, either as to specific documents and information
          disclosed or as to the same or related subject matter.

       b. In the event that a Producing Party makes such a disclosure, it shall contact the Receiving
          Party as promptly as reasonably possible after discovery of the disclosure and inform the
          Receiving Party in writing of the specific material at issue.

       c. Upon receipt of such notice, the Receiving Party shall treat the material identified in the
          notice as Confidential Material until (i) the Parties agree to non-confidential treatment of
          the subject material, or (ii) the Court, on motion of any Party, issues an order addressing
          the appropriate treatment of the subject material.

       d. Within 5 business days of receiving such notice, the Receiving Party must return or
          destroy all copies of such Confidential Material and provide a certification that all such
          Confidential Material has been returned or destroyed. The Receiving Party shall notify
          every person or entity that received copies of or access to the material identified in the
          notice that such material contains Confidential Material and must be returned or destroyed.
          No party shall be found to have violated this Order for failing to maintain the
          confidentiality of material during a time when that material has not been designated as
          Confidential Material.

       e. The Producing Party shall thereafter re-produce the Confidential Material with the
          appropriate legend.

       f.   Should any motion be filed concerning the Confidential Material at issue, the moving
            party shall not assert in support of such motion the fact or circumstances of the disclosure,
            whether inadvertent or otherwise.

       g. Paragraph 19 and its subparts shall be interpreted to provide the maximum protection
          allowed under applicable law.


20. Violation. Any violation of this Order may subject the offending person to such sanctions and
    remedies as the Court may deem appropriate, including, and without limitation, contempt,
    injunctive relief and damages.

21. Signature(s) (Counterparts). This Order may be signed in counterparts, which, when fully
    executed shall constitute a single original, and electronic signatures shall be deemed original
    signatures.
                                            8
Case 7:20-cv-06464-VB Document 19 Filed 11/11/20 Page 9 of 10




                                  Stephen M. Turner
                                                      Stephen M. Turner, Esq.




                                                              November
                                           11th
                     Case 7:20-cv-06464-VB Document 19 Filed 11/11/20 Page 10 of 10




                                                ATTACHMENT A

                          ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

        The undersigned hereby acknowledges that he/she has read the Protective Order dated ________________,
in the above-captioned action and attached hereto, understands the terms thereof and agrees to be bound by those
terms. The undersigned submits to the jurisdiction of the United States District Court for the Southern District of
New York in matters relating to the Order and understands that the terms of the Order obligate him/her to use
Confidential Material solely for the purposes of the above-captioned action, and to not disclose any such Confidential
Material to any other person, firm or entity, except in accordance with the provisions of the Order.

        The undersigned certifies that he/she is not a Competitor, as defined in paragraph 8 of the Order, is not
currently employed by a Competitor, is not a consultant for a Competitor, and is not otherwise contracted with a
Competitor.

        The undersigned acknowledges that his/her obligation to honor the confidentiality of Confidential Material
will continue even after the conclusion of the above-captioned action.

       The undersigned acknowledges that violation of the Protective Order may result in sanctions or other
remedies, including, but not limited to, contempt, injunctive relief and damages.


             Name (printed):
             Job Title:
             Employer:
             Business Address:


             Signature:
             Date:




                                                         10
